Egan Jr., J. (concurring in part and dissenting in part).
While we agree with the majority that Supreme Court erred in finding that four records were properly withheld by respondent as documents exchanged in furtherance of settlement negotiations, we respectfully dissent from that part of the majority’s opinion *234that expands the scope of the inter-agency/intra-agency exemption set forth in the Freedom of Information Law (hereinafter FOIL) to include materials exchanged between state and federal agencies involved in the Hudson River polychlorinated biphenyls (hereinafter PCB) dredging project. In our view, the majority thwarts the basic premises that FOIL is to be construed liberally, that government records are presumptively available for public inspection, and that exemptions are to be construed narrowly (see Matter of Gomez v Fischer, 74 AD3d 1399, 1400 [2010]; Matter of Carnevale v City of Albany, 68 AD3d 1290, 1292 [2009]; Matter of New York State United Teachers v Brighter Choice Charter School, 64 AD3d 1130, 1131 [2009], lv granted 13 NY3d 712 [2009]).
Here, to avoid disclosure under FOIL, it was respondent’s burden to demonstrate that the material requested “falls squarely within an exemption” (Matter of Schenectady County Socy. for the Prevention of Cruelty to Animals, Inc. v Mills, 74 AD3d 1417, 1418 [2010] [internal quotation marks and citation omitted]; see Matter of Markowitz v Serio, 11 NY3d 43, 50-51 [2008] ; Matter of Bass Pro, Inc. v Megna, 69 AD3d 1040, 1042 [2010]), which respondent is unable to do since, by the very definition of the term “agency” (see Public Officers Law § 86 [3]), the inter-agency/intra-agency exemption is specifically limited to materials exchanged within and between state and municipal governmental agencies (see Public Officers Law § 87 [2] [g]). While in limited cases, materials prepared by outside consultants hired at the behest of a state or municipal governmental agency—for instance real estate appraisers, architects or engineers—may also be considered “intra-agency” materials (see Matter of Xerox Corp. v Town of Webster, 65 NY2d 131, 132-133 [1985]; Matter of Sea Crest Constr. Corp. v Stubing, 82 AD2d 546, 549 [1981]; Matter of 124 Ferry St. Realty Corp. v Hennessy, 82 AD2d 981, 983 [1981]), respondent does not argue that the United States Environmental Protection Agency (hereinafter EPA) was acting as its consultant, and indeed it is apparent that both agencies had independent authority to investigate the Hudson River PCB sites, with the EPA eventually undertaking lead agency status. Interestingly, the inter-agency/intra-agency exemption found in FOIL was patterned after that same exemption found in the Federal Freedom of Information Act (hereinafter FOIA) (see 5 USC § 552 [b] [5]; Matter of Tuck-It-Away Assoc., L.P. v Empire State Dev. Corp., 54 AD3d 154, 162 [2008], affd 13 NY3d 882 [2009] ; Matter of Sea Crest Constr. Corp. v Stubing, 82 AD2d at 548-549). While the majority seeks to compare and apply the *235approach used by federal courts in the application of FOIA to nonagency and consultant work (see 5 USC § 552 [b] [5]; Ryan v Department of Justice, 617 F2d 781, 789-791 [DC Cir 1980]; Lead Indus. Assn., Inc. v Occupational Safety & Health Admin., 610 F2d 70, 83 [2d Cir 1979]; Wu v National Endowment for Humanities, 460 F2d 1030, 1032 [5th Cir 1972], cert denied 410 US 926 [1973]; Soucie v David, 448 F2d 1067, 1078 n 44 [DC Cir 1971]), the paid consultant analogy is not, in our view, suited because the EPA, while working with respondent, maintained its status as an independent agency with its own interests (see Department of Interior v Klamath Water Users Protective Assn., 532 US 1, 10-11 [2001]), and “there simply is no precedent for withholding documents under [exemption 5 [of FOIA] where a federal agency and a non-federal entity share ultimate decision-making authority with respect to a co-regulatory project” (People for the Am. Way Found. v United States Dept. of Educ., 516 F Supp 2d 28, 39 [D DC 2007]; see Chesapeake Bay Found., Inc. v U.S. Army Corps of Engrs., 722 F Supp 2d 66, 76, n 9 [D DC 2010]; Center for Intl. Envtl. Law v Office of U.S. Trade Representative, 237 F Supp 2d 17, 26 [D DC 2002]).
Finally, we note that the Committee on Open Government has opined that communications between state agencies and the EPA are not exempt from disclosure as inter-agency materials under FOIL (see Comm on Open Govt FOIL-AO -12034 [2000]; Comm on Open Govt FOIL-AO-11985 [2000]). And, while the majority is correct that such opinions are not binding on the courts (see Matter of John P. v Whalen, 54 NY2d 89, 96 [1981]; Matter of Csorny v Shoreham-Wading Riv. Cent. School Dist., 305 AD2d 83, 90 [2003]), in this case, the Committee was right. Accordingly, we would modify the judgment by reversing so much as dismissed petitioner’s application for disclosure of portions of records 228 and 239 and the entirety of records 242 and 243, but otherwise affirm.
Cardona, P.J., and Malone Jr., J., concur with Kavanagh, J., Egan Jr. and Mercure, JJ., concur in part and dissent in part in a separate opinion by Egan Jr., J.
Ordered that the judgment is modified, on the law, without costs, by reversing so much thereof as (1) granted that part of petitioner’s application for disclosure of certain records as not falling within the inter-agency/intra-agency exemption, and (2) dismissed that part of petitioner’s application for disclosure of *236portions of records 228 and 239 and the entirety of records 242 and 243; petition granted to the extent of disclosing said records, and matter remitted to the Supreme Court for further proceedings not inconsistent with this Court’s decision; and, as so modified, affirmed.